680 S.E.2d 208 (2009)
STATE of North Carolina
v.
Timothy L. TAFT.
No. 145P09.
Supreme Court of North Carolina.
June 17, 2009.
Catherine F. Jordan, Assistant Attorney General, for State of NC.
Timothy L. Taft, Pro Se.

ORDER
Upon consideration of the petition filed by Defendant on the 31st of March 2009 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
Denied by order of the Court in conference, this the 17th of June 2009.